J-S59022-15
                              2015 Pa. Super. 221



COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                  Appellee               :
                                         :
             v.                          :
                                         :
STEFON JOHNSON,                          :
                                         :
                  Appellant              :   No. 243 WDA 2015

           Appeal from the Judgment of Sentence January 28, 2015,
                     Court of Common Pleas, Erie County,
             Criminal Division at No(s): CP-25-CR-0001038-2014
                        and CP-25-CR-0002133-2014

BEFORE: BOWES, DONOHUE and FITZGERALD*, JJ.

OPINION BY DONOHUE, J.:                           FILED OCTOBER 20, 2015

      Appellant, Stefon Johnson (“Johnson”), appeals from the judgment of

sentence entered on January 28, 2015 in the Court of Common Pleas, Erie

County.    Upon review, we find no support for Johnson’s claim that the

sentencing court abused its discretion by imposing a sentence that is

manifestly excessive.    We further conclude that the sentencing court

properly considered Johnson’s prior record score, as opposed to the number

of prior convictions in his criminal record, in determining that Johnson was a

repeat felony offender. We therefore affirm.

      A brief summary of the relevant facts and procedural history is as

follows.   Between March 9 and March 17, 2014, Johnson entered three

separate businesses with a small handgun and instructed the individuals




*Former Justice specially assigned to the Superior Court.
J-S59022-15


therein to empty the contents of the cash registers.      State police officers

arrested Johnson on March 18, 2014 and charged him with conspiracy,

robbery, receiving stolen property, firearms not to be carried without a

license, terroristic threats with intent to terrorize another, theft by unlawful

taking, persons not to possess a firearm, simple assault, recklessly

endangering another person, and possessing instruments of crime.1

      On November 26, 2014, Johnson pled guilty to two counts of robbery,

and in exchange, the Commonwealth nolle prossed all other charges.

Johnson appeared for a sentencing hearing on January 28, 2015. During the

hearing, Johnson presented his mother, father, and grandmother as

character witnesses. They testified that Johnson was immature and made

mistakes, but that he could be rehabilitated.          Johnson also testified,

apologizing for his actions. Defense counsel requested that the sentencing

court consider his young age, his rehabilitative potential, his juvenile record,

and the fact that he accepted responsibility for his actions when deciding

Johnson’s sentence.      Defense counsel specifically requested that the

sentencing    court   “consider   a   concurrent,   low-end   standard    range

sentence[.]” N.T., 1/28/15, at 19.

      Defense counsel also contested the presentence investigation report

(“PSI Report”), which designated Johnson a repeat felony offender (“RFEL”)



1
  18 Pa.C.S.A. §§ 903(c), 3701(a)(1)(ii), 3925(a), 6106(a)(1), 2706(a)(1),
3921(a), 6105(a)(1), 2701(a)(3), 2705, 907(b).


                                      -2-
J-S59022-15


pursuant to 204 Pa. Code § 303.4. Defense counsel asserted that a strict

statutory   construction   of   section   303.4(a)(2)   requires   six   or   more

convictions or adjudications, not six or more points as reflected by the PSI

Report.     Since Johnson did not have six or more prior convictions or

adjudications, defense counsel challenged the RFEL designation.

      Following its review of section 303.4(a)(2), the sentencing court

rejected defense counsel’s argument, stating that a RFEL designation

requires six points, not convictions, based upon the defendant’s prior record

score.    The sentencing court determined that Johnson was appropriately

designated a RFEL based on his prior record score of six for first- and

second-degree felonies and that the sentencing guidelines in the PSI Report

were calculated correctly. After considering the PSI Report, the statutorily

required factors set forth in the Sentencing Code, and the testimony offered

by Johnson and his witnesses, the sentencing court sentenced Johnson to

two concurrent terms of 102 to 204 months of incarceration and ordered him

to pay the costs of prosecution plus restitution in the amount of $793.

      Johnson filed a motion for reconsideration on the same date as the

sentencing hearing, requesting that the sentencing court reconsider its

sentence and reduce the period of incarceration.        Johnson alleged that he

was improperly designated as a RFEL and that the sentencing court should

have imposed a standard range guideline sentence rather than an




                                      -3-
J-S59022-15


aggravated range sentence.      On January 29, 2015, the sentencing court

denied Johnson’s motion for reconsideration.

      Johnson timely filed a notice of appeal on February 6, 2015 and a

concise statement of errors complained of on appeal pursuant to Rule

1925(b) of the Pennsylvania Rules of Appellate Procedure.           On appeal,

Johnson raises the following two issues for our review, which we have

reordered for ease of disposition:

            1. Whether [Johnson’s] sentence is manifestly
            excessive, clearly unreasonable and inconsistent with
            the objectives of the Sentencing Code?

            2. Whether the [s]entencing [c]ourt erred in
            sentencing [Johnson] with a prior record score of a
            [RFEL] instead of with a prior record score of five
            (5)[?]

Johnson’s Brief at 4.

      In his first issue on appeal, Johnson challenges the discretionary

aspects of his sentence. Johnson’s Brief at 4. This Court has held, “[w]here

an appellant challenges the discretionary aspects of a sentence, there is no

automatic right to appeal and an appellant’s appeal should be considered a

petition for allowance of appeal.” Commonwealth v. Crork, 966 A.2d 585,

590 (Pa. Super. 2009).

               Before we reach the merits of this [issue], we
            must engage in a four part analysis to determine:
            (1) whether the appeal is timely; (2) whether
            Appellant preserved his issue; (3) whether
            Appellant’s brief includes a concise statement of the
            reasons relied upon for allowance of appeal with



                                     -4-
J-S59022-15


             respect to the discretionary aspects of sentence; and
             (4) whether the concise statement raises a
             substantial question that the sentence is appropriate
             under the sentencing code.

Commonwealth v. Clarke, 70 A.3d 1281, 1286 (Pa. Super. 2013) (citing

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa. Super. 2006)).

      In this case, Johnson filed a timely notice of appeal and preserved his

claim on appeal in a post-sentence motion as well as in his Rule 1925(b)

statement.    Johnson also included a concise statement of reasons relied

upon for allowance of appeal pursuant to Pa.R.A.P. 2119(f) in his brief. The

question remaining for our determination, therefore, is whether Johnson

raised a substantial question.

                The determination of what constitutes a
             substantial question must be evaluated on a case-
             by-case basis. A substantial question exists “only
             when the appellant advances a colorable argument
             that the sentencing judge’s actions were either: (1)
             inconsistent with a specific provision of the
             Sentencing Code; or (2) contrary to the fundamental
             norms which underlie the sentencing process.”

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

citations omitted).

      In his Rule 2119(f) statement, Johnson argues that the sentencing

court abused its discretion by imposing an excessive sentence “given the

mitigating factors of his case.” Johnson’s Brief at 9. In support of his claim,

Johnson relies on the testimony of his character witnesses that testified that




                                     -5-
J-S59022-15


he was immature and made mistakes, but that he had potential for

rehabilitation. Id.

      “This Court has held that an excessive sentence claim—in conjunction

with an assertion that the court failed to consider mitigating factors—raises a

substantial question.” Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa.

Super. 2014) (citing Commonwealth v. Perry, 883 A.2d 599, 602 (Pa.

Super. 2005)).2 Thus, we will address the merits of Johnson’s claim.

      Our standard of review for challenges to the discretionary aspects of

sentencing is as follows:

                Sentencing is a matter vested in the sound
            discretion of the sentencing judge, and a sentence
            will not be disturbed on appeal absent a manifest
            abuse of discretion. In this context, an abuse of
            discretion is not shown merely by an error in
            judgment. Rather, the appellant must establish, by
            reference to the record, that the sentencing court
            ignored or misapplied the law, exercised its
            judgment for reasons of partiality, prejudice, bias or
            ill will, or arrived at a manifestly unreasonable
            decision.

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (quoting

Commonwealth v. Glass, 50 A.3d 720, 727 (Pa. Super. 2012), appeal

denied, 63 A.3d 774 (2013)).


2
   This Court has offered “less than a model of clarity and consistency” in
determining whether this particular issue raises a substantial question. See
Commonwealth v. Dodge, 77 A.3d 1263, 1272 n.8 (Pa. Super. 2013); see
also Commonwealth v. Seagraves, 103 A.3d 839, 841-42 (Pa. Super.
2014). Nevertheless, as the Dodge Court stated, “unless an en banc panel
of this Court or our Supreme Court overturns these decisions, we are bound
to follow them.” Dodge, 77 A.3d at 1273.


                                     -6-
J-S59022-15


          Additionally, our review of the discretionary aspects
          of a sentence is confined by the statutory mandates
          of 42 Pa.C.S.[A.] §§ 9781(c) and (d). Subsection
          9781(c) provides:

              The appellate court shall vacate the sentence and
              remand the case to the sentencing court with
              instructions if it finds:

               (1) the sentencing court purported to sentence
               within the sentencing guidelines but applied the
               guidelines erroneously;

               (2) the sentencing court sentenced within the
               sentencing guidelines but the case involves
               circumstances where the application of the
               guidelines would be clearly unreasonable; or

               (3) the sentencing court sentenced outside the
               sentencing guidelines and the sentence is
               unreasonable.

              In all other cases[,] the appellate court shall affirm
              the sentence imposed by the sentencing court.

              42 Pa.C.S.[A.] § 9781.

              In reviewing the record, we consider:

               (1) The nature and circumstances of the offense
               and the history and characteristics of the
               defendant.

               (2) The opportunity of the sentencing court to
               observe the defendant, including any presentence
               investigation.

               (3) The findings upon which the sentence was
               based.

               (4) The     guidelines      promulgated    by    the
               commission.




                                     -7-
J-S59022-15


               42 Pa.C.S.[A.] § 9781(d).

Raven, 97 A.3d at 1253-54.

      Johnson does not argue that the sentencing court applied the

guidelines erroneously or sentenced him outside the guidelines.            Rather,

Johnson asserts that the sentence was excessive in light of mitigating factors

testified to at his sentencing hearing that the sentencing court failed to

consider. Johnson’s Brief at 9. Our review of the record reveals, however,

that the sentencing court had the benefit of a PSI Report when fashioning

Johnson’s sentence.     “Where, as here, the trial court has the benefit of a

pre-sentence report, we presume that the court was aware of relevant

information    regarding   the   defendant’s   character   and   weighed    those

considerations along with any mitigating factors.”         Commonwealth v.

Seagraves, 103 A.3d 839, 842 (Pa. Super. 2014).

      Furthermore, the record reflects that the sentencing court considered

all mitigating factors prior to sentencing Johnson.          At the sentencing

hearing, the sentencing court detailed the factors it considered, stating:

                 I’ve considered a number of things here. I’ve
              considered the presentence report in its entirety and
              I’m going to make it a part of the record in this case.
              I’ve also considered the Pennsylvania Sentencing
              Code and all its factors, the guidelines, the testimony
              of the witnesses that have appeared in support of
              the defendant, and the various statements made by
              counsel and the defendant here today.




                                       -8-
J-S59022-15


N.T., 2/12/15, at 21. The sentencing court further stated that it considered

Johnson’s age, the seriousness of the offenses, and the fact that Johnson

had a significant juvenile record. Id. at 21-22.

      Thus, after reviewing the record, we conclude that there is no evidence

of record to establish that the sentencing court “ignored or misapplied the

law, exercised its judgement for reasons of partiality, prejudice, bias or ill

will, or arrived at a manifestly unreasonable decision.” Disalvo, 70 A.3d at

903. Nor is there any basis for us to conclude that the sentencing court’s

application of the guidelines in this case was clearly erroneous. See Raven;

42 Pa.C.S.A. § 9781(c)(2).     As a result, we are unable to discern of any

abuse of discretion by the sentencing court. Johnson is not entitled to relief

on his first issue.

      In his second issue on appeal, Johnson raises a question of statutory

construction of the sentencing guidelines under 204 Pa. Code § 303.4. This

is a question of law and “[t]hus, our standard of review is de novo and our

scope of review is plenary.”   Commonwealth v. Wilson, 101 A.3d 1151,

1153 (Pa. Super. 2014) (italicization omitted) (citing Commonwealth v.

Spence, 91 A.3d 44, 46 (Pa. 2014)). “Consequently, we are not bound by

the lower court’s conclusions regarding the proper meaning of the applicable

provisions of this statute.” Commonwealth v. Devries, 112 A.3d 663, 670

(Pa. Super. 2015) (citation omitted).

      The statute in question provides:



                                    -9-
J-S59022-15


           (a) Prior Record Score categories. Determination of
           the correct Prior Record Score category under this
           section is based on the type and number of prior
           convictions (§ 303.5) and prior juvenile adjudications
           (§ 303.6).     There are eight Prior Record Score
           categories: Repeat Violent Offender (REVOC), Repeat
           Felony 1 and Felony 2 Offender (RFEL), and point-
           based categories of 0, 1, 2, 3, 4, and 5.

              (1) Repeat Violent Offender Category (REVOC).
              Offenders who have two or more previous
              convictions or adjudications for four point offenses
              (§ 303.7(a)(1) and § 303.15) and whose current
              conviction carries an Offense Gravity Score of 9 or
              higher shall be classified in the Repeat Violent
              Offender Category.

              (2) Repeat Felony 1 and Felony 2 Offender
              Category (RFEL). Offenders who have previous
              convictions or adjudications for Felony 1 and/or
              Felony 2 offenses which total 6 or more in the
              prior record, and who do not fall within the
              Repeat Violent Offender Category, shall be
              classified in the repeat Felony 1 and Felony 2
              Offender Category.

              (3) Point-based Categories (0-5). Offenders who
              do not fall into the REVOC or RFEL categories
              shall be classified in a Point-based Category. The
              Prior Record Score shall be the sum of the points
              accrued based on previous convictions or
              adjudications, up to a maximum of five points.

204 Pa. Code § 303.4.

     Johnson assails the sentencing court’s application of the guidelines

under section 303.4.    Johnson’s Brief at 7-8.   Johnson contends that the

language of subsection 303.4(a)(2) requires six prior convictions or




                                   - 10 -
J-S59022-15


adjudications, rather than six points, to designate an offender as a RFEL.3

Id. On that basis, Johnson asserts that he does not meet the requirements

of subsection 303.4(a)(2), and thus, the sentencing court improperly

designated him as a RFEL. Id. 4

      In its order denying Johnson’s motion for reconsideration, the

sentencing court explained its rationale for classifying him as a RFEL,

stating, “Four points were ascribed to the burglary charge and two points for

the robbery charge, for a total of six.       Therefore, the defendant met the

RFEL criteria.” Order, 1/29/15, at 1. The sentencing court further states in

its 1925(a) opinion that “[t]he defendant was a RFEL under the guidelines.

Prior record score is just that, a ‘score’ or ‘points,’ not prior ‘convictions.’


3
  In Johnson’s post-sentence motion, he conceded that a representative of
the Pennsylvania Commission on Sentencing informed him that the
commission “interprets the statutes to mean points – not separate
convictions/adjudications as defense counsel argues[.]” See Johnson’s Post-
Sentence Motion, 1/28/15, at 2. Johnson, nevertheless asserted that the
commission’s “interpretation is at odds with a plain reading of the statute.”
Id. For the reasons set forth herein, we disagree.
4
  Johnson also asserts that he should have been sentenced based on a prior
record score of five. Johnson’s Brief at 7. Johnson relies on 204 Pa. Code §
303.6 which states, “Only the most serious juvenile adjudication of each
prior disposition is counted in the Prior Record Score. No other prior juvenile
adjudication shall be counted in the Prior Record Score.” Id.; 204 Pa. Code
§ 303.6. Johnson, however, does not present any argument on how the
sentencing court erred in applying sections 303.4 and 303.6 to his prior
record score. Moreover, Johnson failed to present any evidence before the
sentencing court that the prior adjudications used in Johnson’s PSI Report
were part of the same prior disposition or were otherwise improperly
considered for prior record score purposes.         Accordingly, this claim is
waived. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are
waived and cannot be raised for the first time on appeal.”).


                                     - 11 -
J-S59022-15


The   defendant’s   [prior   record   score]   was   accurately   calculated   and

incorporated into the guidelines.” Sentencing Court Opinion, 2/13/15, at 1.

      After conducting extensive research on this issue, we have not

uncovered any Pennsylvania legal authority addressing the question raised.

We must therefore undertake an interpretation of the statutory text to

ascertain whether section 303.4 requires six points or six convictions or

adjudications to designate an offender as a RFEL. In undertaking our review

of this issue, we are mindful that the Statutory Construction Act guides our

interpretation and provides that “[t]he object of all interpretation and

construction of statutes is to ascertain the effectuate the intention of the

General Assembly.” 1 Pa.C.S.A. § 1921(a).

              As we have often recognized, “[t]he General
           Assembly’s intent is best expressed through the plain
           language of the statute.”       Commonwealth v.
           Brown, [] 981 A.2d 893, 897 ([Pa.] 2009);
           Commonwealth v. McCoy, [] 962 A.2d 1160, 1166
           ([Pa.] 2009). Therefore, when the terms of a statute
           are clear and unambiguous, they will be given effect
           consistent with their plain and common meaning. 1
           Pa.C.S.A. § 1921(b); Commonwealth v. Kelly, []
           801 A.2d 551, 554 ([Pa.] 2002). This means
           ascribing to the particular words and phrases the
           definitions which they have acquired through their
           common and approved usage. 1 Pa.C.S.A. § 1903. It
           is only in instances where the words of a statute are
           not explicit, or they are ambiguous, is there need to
           resort to consideration of the factors in aid of
           construction enumerated in 1 Pa.C.S.A. § 1921(c).
           McCoy, [] 962 A.2d at 1166; Commonwealth v.
           Fithian, [] 961 A.2d 66, 74 ([Pa.] 2008); see also
           1 Pa.C.S.A. § 1921(b) (“When the words of a statute
           are clear and free from all ambiguity, the letter of it



                                      - 12 -
J-S59022-15


            is not to be disregarded under the pretext of
            pursuing its spirit.”).

Commonwealth v. Gerald, 47 A.3d 858, 859-60 (Pa. Super. 2012)

(quoting Commonwealth v. Hart, 28 A.3d 898, 908 (Pa. 2011)).

      Our review of the statutory text of section 303.4(a)(2) reveals that it

instructs, in relevant part, that “[o]ffenders who have previous convictions

or adjudications for Felony 1 and/or Felony 2 offenses which total 6 or more

in the prior record” are deemed a RFEL. 204 Pa. Code § 303.4(a)(2). We

agree with Johnson that it is unclear from this language alone whether the

number six refers to prior convictions or prior record score points. Johnson’s

Brief at 7-8. As the statutory language is ambiguous in this regard, we must

ascertain the legislature’s intention. In so doing, the Statutory Construction

Act states that we may consider:

            (1) The occasion and necessity for the statute.

            (2) The circumstances under which it was enacted.

            (3) The mischief to be remedied.

            (4) The object to be attained.

            (5) The former law, if any, including other statutes
            upon the same or similar subjects.

            (6) The consequences of a particular interpretation.

            (7) The contemporaneous legislative history.

            (8) Legislative and administrative interpretations of
            such statute.




                                    - 13 -
J-S59022-15


1 Pa.C.S.A. § 1921(c).

      Furthermore, the following presumptions may be used to determine

the legislature’s intention:

            (1) That the General Assembly does not intend a
            result that is absurd, impossible of execution or
            unreasonable.

            (2) That the General Assembly intends the entire
            statute to be effective and certain.

            (3) That the General Assembly does not intend to
            violate the Constitution of the United States or of
            this Commonwealth.

            (4) That when a court of last resort has construed
            the language used in a statute, the General
            Assembly in subsequent statutes on the same
            subject matter intends the same construction to be
            placed upon such language.

            (5) That the General Assembly intends to favor the
            public interest as against any private interest.

1 Pa.C.S.A. § 1922.

      This Court has further established that

            [s]ections of statutes are not to be isolated from the
            context in which they arise such that an individual
            interpretation is accorded one section which does not
            take into account the related sections of the same
            statute. Statutes do not exist sentence by sentence.
            Their sections and sentences comprise a composite
            of their stated purpose.

Commonwealth v. Berryman, 649 A.2d 961, 956 (Pa. Super. 1994)

(quoting Commonwealth v. Lurie, 569 A.2d 329, 331 (Pa. 1990)).       “An




                                    - 14 -
J-S59022-15


interpretation of the language of a statute must remain consistent

throughout the statute.” Id.

      Viewing section 303.4 in the context of the Criminal Sentencing

Guidelines, we conclude that there is no support for Johnson’s assertion that

subsection 303.4(a)(2) requires six convictions or adjudications, and not six

points on his prior record score. Section 303.2 provides the procedure for

determining the guideline sentence. See 204 Pa. Code § 303.2. Pursuant

to section 303.2, the sentencing court must, in relevant part, “[d]etermine

the Prior Record Score as described in § 303.4--§ 303.8.” 204 Pa. Code §

303.2(a)(2). Section 303.7 of the Criminal Sentencing Guidelines, entitled,

“Prior Record Score--guideline points scoring[,]” establishes the points

allocated to each prior conviction and adjudication on a defendant’s criminal

record.    204 Pa. Code § 303.7(a).    Under section 303.7, the prior record

score is determined by calculating the number of points for each conviction,

which range from one to four points.         Id.   Section 303.7 further cites to

section 303.15 of the Criminal Sentencing Guidelines, which provides a

“listing of offenses” with a corresponding number of prior record score

points allocated to each offense.      See 204 Pa. Code § 303.15.          Thus,

sections 303.7 and 303.15 indicate that a defendant’s prior record score is a

calculation of points, not convictions or adjudications.

      Viewing section 303.4 in this context, we find it significant that the

language     of   subsection   303.4(a)(2)    only   provides   that   subsection



                                     - 15 -
J-S59022-15


303.4(a)(2) classifies as RFEL those offenders whose previous convictions or

adjudications “total 6 or more in the prior record[.]”        See 204 Pa.Code

303.4(a)(2)     (emphasis    added).       Subsection    303.4(a)(1),   however,

specifically delineates that an offender falls within the Repeat Violent

Offender Category (“REVOC”) if he or she has “two or more previous

convictions or adjudications for four point offenses[.]”             204 Pa.Code

303.4(a)(1) (emphasis added).           The     differing language   of the   two

subsections belies Johnson’s contention that the legislature intended a RFEL

designation to be based upon the number of convictions, not points, in his

prior record. As this Court has held:

              [W]here the legislature includes specific language in
              one section of the statute and excludes it from
              another, the language should not be implied where
              excluded. Moreover, where a section of a statute
              contains a given provision, the omission of such a
              provision from a similar section is significant to show
              a different legislative intent.

Commonwealth v. Kinney, 777 A.2d 492, 495 (Pa. Super. 2001) (quoting

Fonner v. Shandon, Inc., 724 A.2d 903, 907 (Pa. 1999) (citations and

emphasis omitted)).

      We find further support for our conclusion in section 303.16(a), which

provides the Basic Sentencing Matrix. See 204 Pa.Code § 303.16(a). The

sentencing matrix in section 303.16(a) is based on the same prior record

score categories as those defined in section 303.4 and delineates a

sentencing recommendation for each category, increasing in severity with



                                       - 16 -
J-S59022-15


each subsequent category. See id. The categories are arranged beginning

with the point-based categories in ascending order from zero to five,

followed by the RFEL category, and ending with the REVOC.           This lends

support for the interpretation that after the point-based categories of zero to

five points, the legislature intended to impose stricter punishments for those

offenders whose prior record scores carry more than five points on their

prior record scores. Thus, an offender with six or more points for first- and

second-degree felonies is designated as a RFEL and faces a more severe

sentencing recommendation. An offender that has two or more four point

offenses (totaling eight or more) and meets the required offense gravity

score, receives a designation in the REVOC and receives an even more

severe sentencing recommendation than those designated as a RFEL.

      Johnson baldly states that “a strict interpretation of [section 303.4]

requires the [a]ppellant to have six (6) previous juvenile adjudications for

Felony 1 or 2 offenses.” Johnson’s Brief at 8. Although we agree that we

must strictly construe penal statutes,

            courts are not required to give words of a criminal
            statute their narrowest meaning or disregard evident
            legislative intent.”  Thus, we will not adopt the
            strictest possible interpretation if doing so would
            defeat the plain intent of the legislature. Again, we
            must bear in mind that the legislature “does not
            intend a result that is absurd, impossible of
            execution, or unreasonable, and that the legislature
            intends the entire statute to be effective and
            certain.”




                                    - 17 -
J-S59022-15


Commonwealth v. Brown, 956 A.2d 992 (Pa. Super. 2008) (internal

citations omitted).

         If we endorsed Johnson’s interpretation of section 303.4, we would be

determining that the legislature intended to require a sentencing court to

designate an offender in the REVOC and point-based categories by

considering the total number of points in their prior record score, but when

designating an offender as a RFEL, ignore the number of points and focus

solely    on   the   number   of   convictions.   Johnson’s   interpretation    is

unreasonable, as the sentencing court would have to apply two separate

standards to determine the proper category. The sentencing courts would

be required to calculate the number of points for subsections (a)(1) and

(a)(3), but would be required to consider only the number of convictions or

adjudications without regard for points when considering subsection (a)(2).

As our legislature does not intend absurd or unreasonable results, we will

not employ an interpretation that would produce such a result.

         Accordingly, we conclude that the sentencing court appropriately

determined that a RFEL designation under subsection 303.4(a)(2) is based

on a calculation of points in a defendant’s prior record score rather than the

number of convictions or adjudications in his criminal history.                The

sentencing court therefore properly designated Johnson as a RFEL. Finding

no error in the sentencing court’s determination, we affirm the judgment of

sentence.



                                      - 18 -
J-S59022-15


     Judgment of sentence affirmed.

     Bowes, J. joins the Opinion.

     Fitzgerald, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/20/2015




                                    - 19 -